DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-9-2021 has been entered.
 	1.  Claims 11, 13-15, 51 and 53-55 were previously identified as being allowable.

	2.  The newly added claims are essentially broader versions of the allowed claims and the examiner has put forth rejections below to address these claims.  As before, certain claims have been identified as containing allowable subject matter.

	3.  The examiner invites the applicant to amend the rejected claims with the identified allowable subject matter so that an allowance can be issued.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 41, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. US 2011/0258327 and further in view of Teyeb et al. US 2013/0229939 and {Li US 2016/0037399 or Huang US 8,730,918 or Koskela et al. US 2013/0102314}.



As per claim 1, Phan et al. (US 2011/0258327 – PTO 892) teaches a communication path switching method (Abstract, figures), comprising: 
obtaining, by a first terminal, an identifier of the second terminal (Fig. 2 #205 shows the 1st UE having previously obtained the 2nd UE’s address/identifier); 
sending, by the first terminal, a first message to a first base station when the terminal needs to switch from a first path for independently accessing a network to a second path for accessing the network (Figure 2 shows a 1st UE #112 that is registered and directly communicating with a 1st network (#201) whereupon it requests to communicate via D2D via a second terminal #205. Figures show UE’s connecting to various BTS’s in various network(s).  See also figures 3a/3b);
wherein the first message requests to switch the first terminal from the first path to a/the second path and wherein the first message comprises the identifier of the second terminal (see Fig. 1, #205 – request D2D which is a different path than being connected to the eNB/BTS);

receiving, by the first terminal, configuration information from the first base station, wherein the configuration information enables the first terminal to access the network (Figure 2 shows UE Registrations for both 1st UE and 2nd UE #201/#202 which enables any/all UE’s to receive information to access the network) AND wherein the identifier of the second terminal enables the second base station to determine the second terminal (Fig. 2 shows that the 1st UE addresses a D2D request to the 2nd UE whereupon the DRSF needs to contact the 2nd NW/BTS to find/determine the 2nd UE #122 (see message sent from DRSF to the determined 2nd UE #208);
wherein the configuration information is obtained by the first base station from a second base station that serves the second terminal (Figure 2 shows that the 1st UE request a D2D connection to the 2nd UE, hence it has that 2nd UE’s information and Steps #206 thru #214 teach that the two UE’s can be configured (with configuration information) to connect via a D2D connection, which reads on that limitation);
accessing, by the first terminal, the network using the configuration information (Figure 2 shows that the UE’s can connect via D2D OR via even via a regular handoff, which reads on the first UE using configuration information from Figure 2 to conned to the network, via D2D, via an Ad Hoc network (See Para’s 46-48), etc.);
but is silent on 
obtaining, by a first terminal, a cell identifier of a cell in which a second terminal is located;
 using the second terminal, and to configure the second terminal to enable the first terminal to access the network using the second terminal; and 
accessing, by the first terminal, the network using the second terminal.
Essentially, the examiner has shown how Phan can support multiple UE’s across multiple networks/operators (figure 1) and in various connections (ie. UE directly connect to a BTS/eNB or via D2D, etc.).   What Phan does not teach is the details above that are specific to the applicant’s inventive concept (ie. using a 2nd device for in a relay-type connection where the 1st UE connects to the 2nd UE/terminal that provides the connection to the eNB/BTS).  Lastly, note that the UE information and Cell Information/ID is known/stored for each UE (see figures 3a/3b).
At least Koskela et al. US 2013/0102314 teaches two devices that can be connected whereupon information regarding a Target eNB can be sent to the first terminal (Figure 3, #350) where it can be stored/used (#355, #365).  This shows that information will be sent to the 1st terminal/UE and also to the 2nd terminal/UE since #350 shows the 2nd terminal/UE having the information regarding the target and forwarding it to the 1st terminal/UE).  Thusly, any handoff would involve both terminals/UE to receive and use the configuration information to perform handoffs.   As seen in Koskela’s figure 3, this shows Device A connected to Device B which is connected to Source eNB and a handoff can be performed to Target eNB – one skilled understands that if Device B roams out of Source eNB’s coverage area, it will handoff to Target eNB (furthermore, Device A can hanoff to Target eNB as well).  Hence many different possibilities exist and Koskela teaches “using the second terminal, and to configure the second terminal to enable the first terminal to access the network using the second terminal; and accessing, by the first terminal, the network using the configuration information and the second terminal”.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Phan, such that it uses the second terminal, and to configure the second terminal to enable the first terminal to access the network using the second terminal AND accessing, by the first terminal, the network using the second terminal, to provide the ability to connect via direct connection, via D2D or via a D2D-relay configuration for versatility in communication conveyances.
With regard to “..obtaining, by a first terminal, a cell identifier of a cell in which a second terminal is located”,  Phan teaches that the 1st UE can send a message addressed to a/the 2nd UE to the DRSF who will find the 2nd UE (Figs. 3a/3b show that the UE ID’s and Cell ID’s are known).  As put forth in previous office actions, this concept reads on a “discovery” process and is taught by Huang et al. US 2018/0092022 who teaches a discovery process AND the transmission of cell ID information:
 [0008] (1) the D2D discovery technology is used for judging/determining two or more pieces of D2D UE are adjacent to each other (e.g. in a range that they can perform direct D2D communication), or used for judging/determining that a first UE is adjacent to a second UE;
[0020] a frequency, a cell ID, a cell access barring indication and a cell access probability parameter;
[0030] D2D discovery resource information used by the D2D relay node,
[0193] The frequency can be frequency information which can be used for the first cell or the second cell to perform communication. The cell ID can be a cell number or other information of the first cell or the second cell. The second cell is the cell which is formed by the second base station and is adjacent to the first cell. The second base station can be different from the first base station. For example, the first base station can be eNB2 in FIG. 3, and the second base station can be eNB1.
Para #193 above teaches refers to figure 3 and the UE is connected to the Relay UE which connects to eNB1, which would be the Cell ID that the 2nd Terminal/UE is located in.
Thusly, combining Phan with Koskela and Huang, one sees that the details are taught, ie. discovery of 2nd Terminal, Cell ID and transmission of the second network/eNB’s information to the 1st UE is found.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it obtains, by a first terminal, a cell identifier of a cell in which a second terminal is located, to provide the ability for the 1st terminal/UE to gather/store required detailed information regarding the 2nd network’s communications parameters.

Examiner’s NOTE:  Previously applied prior art Li and Huang are “pertinent but not cited” and they put forth various configurations for directly connected mobiles and/or relay connections:
A)  Li (US 2016/0037399) teachs in figure 1 that UE2 can connect directly to BS1 or it can connect via D2D link to UE3 which can have a connection to a neighbor BS in the same network, which reads on the connection design put forth.
	B)  Huang (US 8,730,918) teaches in figure 5 that a UE can connect to a relay device which then can connect to a Source BTS (or to a Target as the user roams and requires handoff).   Furthermore, Huang teaches that “radio resource information” (RRI)  is exchanged sent to/from the two BTS’s so that the UE (and Mobile Relay) can be properly handed off, such RRI includes information about the target, “..the target DeNB sets new Un configuration information of the mobile relay at the target cell and transmits the Un configuration information”, which reads on RRI (see below and figure 6 “handover preparation”):  NOTE: See Phan (above) who shows different messages being sent in figures 2-3, which therefore allows for one, two, multiple messages to be sent to perform this steps of base station interaction/messaging.)
C)  Kanesake et al. US 6,825,830 teaches a watch connecting to a phone in relay fashion which connects to a base station (which is what the applicant’s design claims).

As per claims 82 and 86, the combo teaches claim 81/85, wherein the first message further comprises the cell identifier of the cell in which the second terminal is located (See Phan who teaches multiple operators, Koskela teaches a relay connection with handoff AND Huang teaches Cell ID information is gathered for both the current Cell and the Relay’s Cell (see figure 3 and Para #193, Huang)).  


As per claims 83 and 87, the combo teaches claim 81/85, wherein the configuration information comprises the radio resource information (Huang teaches discovering/using “radio resource information”, ie. information required to perform communications, such as at least frequencies, Cell ID, Cell Acess Barring, Cell Access probability, etc.):
[0008] (1) the D2D discovery technology is used for judging/determining two or more pieces of D2D UE are adjacent to each other (e.g. in a range that they can perform direct D2D communication), or used for judging/determining that a first UE is adjacent to a second UE;
[0020] a frequency, a cell ID, a cell access barring indication and a cell access probability parameter;
[0030] D2D discovery resource information used by the D2D relay node,
[0184] the first D2D UE receives the auxiliary information from the relay node, wherein the auxiliary information includes at least one of cell information of the first cell, cell information of the adjacent cell of the first cell and dedicated random access resource information.
[0185] The dedicated random access resource information may include at least one of the following: random access preamble information, physical layer random access time domain resource information and physical layer random access frequency domain resource information. These pieces of information can be used for the first D2D UE to send a random access request to the first base station, so as to establish a connection with the first base station, and then switch to the first base station to perform communication data transmission.


	As per claim 85, this claim is rejected in its entirety as based on the rejection of claim 81.  With regard to “..A first terminal, comprising: a transceiver; a memory configured to store one or more instructions; and a processor coupled to the transceiver and the memory and configured to execute the one or more instructions to cause the processor” to perform the method steps, the examiner notes that Phan teaches mobile devices and BTS’s/RAN’s/eNB’s in figure 2 and 4b which inherently have transceivers and memory to store instructions.  The pseudo instructions are shown in figures 2, 3a, 3b.







	
Allowable Subject Matter
	1.  Claims 11, 13-15, 51 and 53-55 stand allowed 

2. Claims 84 and 88 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims are similar to the previously allowed claims and recite highly detailed technical designs that are not found in the prior art of record, either alone or in combination.
Claims 84 and 88:  wherein the identifier of the second terminal comprises a globally unique temporary identity (GUTI) of the second terminal, an S-temporary mobile subscriber identity (S-TMSI) of the second terminal, or a temporary identifier allocated by the second base station to the second terminal.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414